                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                           CASE NO. 8:02-cr-448-T-26

IBISISA MOLEILK SMITH
                                          /


                                        ORDER

       Defendant, through counsel, has filed a motion seeking the reduction of his

sentence pursuant to the First Step Act of 2018 and requesting that the Court direct the

United States Probation Office to issue a memorandum with regard to Defendant’s

eligibility for such a sentence reduction. After a careful review of Defendant’s motion,

together with the procedural history of this case, the Court concludes that the motion is

due to be denied without the necessity of an eligibility memorandum or a response from

the Government.

       Defendant pleaded guilty pursuant to a written plea agreement to count one of the

indictment charging him and nine other defendants with conspiracy to possess with intent

to distribute five (5) kilograms or more of cocaine and fifty (50) grams or more of cocaine

base.1 In the factual basis of his plea agreement, Defendant admitted that “over the years,

the Defendant purchased and redistributed over 150 kilograms of cocaine” and that “[t]he



       1
           See dockets 3and 139.
amount of cocaine base distributed by the Defendant during the period of the conspiracy

greatly exceeded 1.5 kilograms.”2 The United States Probation Office, in advance of

Defendant’s sentencing, fixed Defendant’s total offense level at 41 and his criminal

category at IV, thereby yielding a guideline sentencing range of 360 months to life.3

Defendant’s base offense level of 38 was based on the fact that he was held accountable

for 150 kilograms of cocaine and 1.5 kilograms of cocaine base pursuant to U.S.S.G. §

2D1.1(c)(1).4 Defendant did not object to that assessment.5 Consequently, those facts are

deemed admitted. See United States v. Shelton, 400 F.3d 1325, 1330 (11th Cir. 2005). At

sentencing, the Court granted the Government’s motion based on substantial assistance

and departed five levels to a level 37 and imposed a term of imprisonment of 292

months.6

       Defendant later sought relief from his term of imprisonment after the

implementation of Amendment 706 to the United States Sentencing Guidelines which

retroactively reduced the base offense level for cocaine base offenses.7 The Court denied

the motion because Defendant’s base offense level remained at 38 in light of the amount


       2
           See docket 104, page 16.
       3
           See docket 493, pages 21, 27, and 31.
       4
           See id., page 21.
       5
           See id., page 34.
       6
           See dockets 194, 203, 204 and 396, page 14.
       7
           See docket 326.

                                               -2-
of powder cocaine for which he was held accountable.8 The Eleventh Circuit Court of

Appeals affirmed the denial observing that “if a defendant is responsible for at least 150

kilograms of powder cocaine, Amendment 706 does not reduce his applicable guideline

range and he is ineligible for a sentence reduction under [28] U.S.C. § 3582(c)(2).”

United States v. Smith, 352 F. App’x 403, 404 (11th Cir. 2009) (unpublished).

       This same rationale applies to undermine Defendant’s effort to have his sentence

reduced based on the Fair Sentencing Act. Even if his sentencing exposure with regard to

the amount of cocaine base for which he has been held responsible is mitigated under the

Act, Defendant is still responsible for 150 kilograms of powder cocaine, thus rendering

him ineligible for a sentencing reduction. As one court has repeatedly observed in

denying a motion for reduction of sentence under the Act within the same factual and

procedural framework as Defendant’s case presents, “[d]efendant’s cocaine base

conviction had no effect on his statutory range because he faced the same range on his

conviction for cocaine.” United States v. Bynum, 2019 WL 2266437, at *3 (D. S.C. May

29, 2019); see also United States v. Hinton, 2019 WL 2184859, at *3 (D. S.C. May 21,

2019) (same) and United States v. Walker, 2019 WL 2098256, at *3 (D. S.C. May 14,

2019) (same).9




       8
           See docket 351.
       9
         As in Defendant’s case, each of these defendants pleaded guilty to a drug trafficking
conspiracy involving both cocaine and cocaine base.

                                               -3-
      Accordingly, for the reasons expressed, Defendant’s Motion for Sentence

Reduction Under the First Step Act of 2018 and Request for the U. S. Probation Office to

Issue Eligibility Memorandum (Dkt. 521) is denied.

      DONE AND ORDERED at Tampa, Florida, on May 31, 2019.



                                          s/Richard A. Lazzara
                                        RICHARD A. LAZZARA
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                           -4-
